Citation Nr: 1125279	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served with the guerillas from February 1943 to August 1945.  The appellant is advancing the claim as the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.   

The appellant was scheduled for a Travel Board hearing that was to take place in April 2011.  She failed to report or provide good cause for her failure to report.  


FINDINGS OF FACT

1. The appellant was born in July 1947; she did not become permanently incapable of self-support before reaching the age of 18 years.

2. The claim on appeal was filed in November 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a child of the Veteran for death pension benefits purposes have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 3.403, 3.503 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because legal entitlement to death pension benefits as a child of the Veteran is determined in this case by applying the law to essentially uncontested facts (such as the age of the appellant at the time of the application on appeal), the basis for the decision in this case is essentially limited to interpreting the pertinent law and regulations.
	
Analysis

The appellant is seeking VA death pension and accrued benefits as the child of the Veteran.  The relevant facts in this case are not in dispute.  The appellant's father served with the recognized guerrillas from February 1943 to August 1945.  He stated, in his Affidavit for Philippine Army Personnel, that he incurred no wounds or illnesses during his service.  His death certificate reflects that he died of natural causes in December 1996 (at the age of 76).  

The appellant filed the claim in November 2008.  She submitted her birth certificate which states that she was born in 1947.  The Affidavit for Philippine Army Personnel reflects that in 1946, the appellant's father had four children ages 12, 10, 8, and 6.  The appellant's father had no known children of less than 18 years of age at the time of the November 2008 application.

The term 'child' means (except for purposes of Title 38, Chapter 19 of the United States Code and 38 U.S.C.A. § 8502(b)), a person who is unmarried and (i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self- support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty- three years), is pursuing a course of instruction at an approved educational institution; and who is a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).

The record does not reflect that the appellant or any person on her behalf filed any still-pending claim for VA benefits prior to the appellant's 18th birthday or within one year of her 18th birthday. There is no evidence that she became permanently incapable of self-support before attaining 18 years of age.  

Therefore, the Board must conclude that the appellant is not eligible for death pension or accrued benefits because she was over 18 years of age at the time she filed the claim on appeal in November 2008; and she did not become permanently incapable of self- support before attaining 18 years of age.  Thus, as a matter of law she cannot be considered a child for VA purposes under 38 C.F.R. § 3.57.  While the Board sympathizes with the appellant's contentions, the Board has no option but to decide this case in accordance with the applicable law.  Thus, the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board is unable to find a legal basis for entitlement to VA benefits.

 

ORDER

The appeal is denied



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


